 

Exhibit 10.4

 

ESCROW AGREEMENT

 

Escrow Agreement (the “Escrow Agreement”) dated as of the effective date (the
“Effective Date”) set forth on Schedule 1 hereto (“Schedule 1”) by and among the
corporation identified as the “Company” on Schedule 1 hereto (the “Company”),
the company identified on Schedule 1 hereto (the “Depositor”), and Delaware
Trust Company, as escrow agent hereunder (the “Escrow Agent”).

 

WHEREAS, the Company intends to offer and sell to buyers (the “Subscribers”) and
Subscribers desire to purchase from the Company in a private placement offering
(the “Offering”) Series B Preferred Stock (the “Securities”), with each Security
having voting power equivalent to 15,463.7183 shares of the Company’s common
stock (“Common Stock”). The Company intends to raise an amount up to Four
Million Dollars ($4,000,000), which amount will include the cancellation of up
to $500,000 of debt, with an over allotment up to One Million Five Hundred
Thousand Dollars ($1,500,000) (collectively referred to as the “Offering
Amount”). The price per Security is $1.25 (the “Purchase Price”);

 

WHEREAS, the Offering is being made on a reasonable best efforts basis until the
Offering Amount is reached, to “accredited investors,” as such term is defined
in Rule 501 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Act”);

 

WHEREAS, the Company’s Securities may be offered through February 29, 2016 (the
“Initial Offering Period”), which period may be extended, at the discretion of
the Company, to April 15, 2016 (this additional period and the Initial Offering
Period shall be referred to as the “Offering Period”);

 

WHEREAS, the initial closing of the Offering (the “Initial Closing”) is
conditioned on the receipt of acceptable subscriptions by the Company and the
satisfaction of other closing conditions, including but not limited to the
condition that at least $1,000,000 of the Offering Amount shall have been
received by the Escrow Agent prior thereto (collectively, the “Initial Closing
Conditions”);

 

WHEREAS, after the Initial Closing, the Company and the Depositor may mutually
agree to continue the Offering until the Offering Amount has been reached or the
end of the Offering Period, whichever is earlier, and subsequent closings (each,
a “Subsequent Closing”) may take place on an intermittent basis, as deemed
practical by the Company and the Depositor, conditioned on the receipt of
acceptable subscriptions (this requirement for the receipt of acceptable
subscriptions, together with certain other conditions to closing, are
collectively referred to as the “Subsequent Closing Conditions”);

 

WHEREAS, the Subscribers in the Offering in connection with their intent to
purchase the Securities in the Offering, shall execute and deliver Subscription
Agreements and certain related documents memorializing the Subscriber’s
agreements to purchase and the Company’s agreement to sell the Securities set
forth therein at the Purchase Price;

 



 

 

 

WHEREAS, the parties hereto desire to provide for the safekeeping of the Escrow
Deposit (as defined below) until such time as the Escrow Deposit is released by
the Escrow Agent in accordance with the terms and conditions of this Agreement;
and

 

WHEREAS, the Escrow Agent has agreed to accept, hold, and disburse the Escrow
Deposit deposited with it and the earnings thereon in accordance with the terms
of this Escrow Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1.             Appointment.  The Company and Depositor hereby appoint the Escrow
Agent as their escrow agent for the purposes set forth herein, and the Escrow
Agent hereby accepts such appointment under the terms and conditions set forth
herein.

 

2.             Escrow Fund.  On or before the Initial Closing, or on or before
any Subsequent Closing with respect to the Securities sold after the Initial
Closing, each Subscriber shall have delivered to the Escrow Agent the full
Purchase Price for the total number of Securities subscribed for by such
Subscriber by check sent to the Escrow Agent at its address set forth on
Schedule 1 hereto, or by wire transfer of immediately available funds pursuant
to the wire transfer instructions set forth on Schedule 2 hereto, to the account
of the Escrow Agent referenced on Schedule 2 hereto. All funds received from the
subscribers in connection with the sale of the Securities in the Offering shall
be deposited with the Escrow Agent (the “Escrow Deposit”). The Escrow Agent
shall hold the Escrow Deposit and, subject to the terms and conditions hereof,
shall invest and reinvest the Escrow Deposit and the proceeds thereof (the
“Escrow Fund”) as directed in Section 3 hereto.

 

3.             Investment of Escrow Fund.  During the term of this Escrow
Agreement, the Escrow Fund shall be invested and reinvested by the Escrow Agent
in the investment indicated on Schedule 1 hereto, or such other investments as
shall be directed in writing by the Company and the Depositor and as shall be
acceptable to the Escrow Agent. All investment orders involving U.S. Treasury
obligations, commercial paper and other direct investments may be executed
through broker-dealers selected by the Escrow Agent. Periodic statements will be
provided to the Company and the Depositor reflecting transactions executed on
behalf of the Escrow Fund. The Company and the Depositor, upon written request,
will receive a statement of transaction details upon completion of any
securities transaction in the Escrow Fund without any additional cost. The
Escrow Agent shall have the right to liquidate any investments held in order to
provide funds necessary to make required payments under this Escrow Agreement.
The Escrow Agent shall have no liability for any loss sustained as a result of
any investment in an investment indicated on Schedule 1 hereto, or any
investment made pursuant to the instructions of the parties hereto or as a
result of any liquidation of any investment prior to its maturity or for the
failure of the parties to give the Escrow Agent instructions to invest or
reinvest the Escrow Fund. The Escrow Agent may earn compensation in the form of
short-term interest (“float”) on items like uncashed distribution checks (from
the date issued until the date cashed), funds that the Escrow Agent is directed
not to invest, deposits awaiting investment direction or received too late to be
invested overnight in previously directed investments.

 



 

 

 

4.             Disposition and Termination.  The Depositor and the Company agree
to notify the Escrow Agent in writing of any valid revocations and the Initial
Closing date of the Offering. Additionally, subsequent to an Initial Closing,
the Depositor and the Company agree to notify the Escrow Agent in writing of
Subsequent Closing dates, if any, and of the termination of the Offering. Upon
receipt of such written notification(s), the following procedures will take
place:

 

(i)Release of Escrow Fund upon Initial Closing. Prior to the Initial Closing,
the Company and the Depositor shall deliver to the Escrow Agent joint written
instructions executed by a duly authorized executive officer of each of the
Company and the Depositor (“Instructions”), which Instructions shall provide the
day designated as the Initial Closing date, and shall specify the time and
payment instructions, including the address and tax identification number of
each payee, of the Escrow Fund, including with respect to placement fees that
may be disbursed to the Depositor or to any other placement agent or selected
dealer with respect to the Offering. Further, the Instructions shall include an
acknowledgement and agreement from the Company and the Depositor that as of the
Initial Closing date, the Closing Conditions have been or will be fully
satisfied. The Escrow Agent shall, at the time and in accordance with the
payment instructions specified in the Instructions, deliver the Escrow Fund
(without interest).

 

(ii)Release of Escrow Fund upon a Subsequent Closing. Prior to a Subsequent
Closing, the Company and the Depositor shall deliver to the Escrow Agent
Instructions, which Instructions shall provide the day designated as the
Subsequent Closing date, and acknowledge and agree that as of the Subsequent
Closing date the Subsequent Closing Conditions have been or will be fully
satisfied and shall specify the time and payment instructions, including the
address and tax identification number of each payee, of the Escrow Fund,
including with respect to placement fees that may be disbursed to the Depositor
or to any other placement agent or selected dealer. The Escrow Agent shall, at
the time and in accordance with the payment instructions specified in the
Instructions, deliver the then Escrow Fund (without interest).

 

(iii)Release of Escrow Fund on Termination of Offering. In the event that the
Escrow Agent shall have received written notice executed by a duly authorized
executive officer of each of the Company and the Depositor indicating that the
Offering has been terminated prior to the Initial Closing and designating a
termination date, the Escrow Agent shall return to each Subscriber, the Purchase
Price (without interest and deduction) delivered by such Subscriber to the
Escrow Agent. The Company and the Depositor shall provide the Escrow Agent with
time and payment instructions, including the address and tax identification
number of each payee, for each Subscriber whose Purchase Price the Escrow Agent
is to deliver pursuant to this Section (but in no case shall the Escrow Agent
deliver such Purchase Price more than seven (7) days following receipt by the
Escrow Agent of such delivery instructions).

 



 

 

 

(iv)Return of Escrow Fund on Rejection of Subscription. In the event the Company
determines it is necessary or appropriate to reject the subscription of any
Subscriber for whom the Escrow Agent has received an Escrow Deposit, the Company
shall deliver written notice of such event to the Escrow Agent and the Depositor
which notice shall include the reason for such rejection and the time and
payment instructions, including the address and tax identification number of
each payee, for the return to such Subscriber of the Purchase Price delivered by
such Subscriber. The Escrow Agent shall deliver such funds (without interest and
deduction) pursuant to such written notice.

 

(v)Return of Escrow Fund on Revocation of Subscription. In the event that the
Escrow Agent shall have received written notice executed by a duly authorized
executive officer of each of the Company and the Depositor indicating that any
subscription has been revoked prior to the Initial Closing, pursuant to the
subscription agreement between the Company and the relevant Subscriber, the
Escrow Agent shall return to such revoking Subscriber, the Purchase Price
(without interest and deduction) delivered by such Subscriber to the Escrow
Agent. The Company and the Depositor shall provide the Escrow Agent with time
and payment instructions, including the address and tax identification number of
each payee, for each Subscriber whose Purchase Price the Escrow Agent is to
deliver pursuant to this Section (but in no case shall the Escrow Agent deliver
such Purchase Price more than seven (7) days following receipt by the Escrow
Agent of such delivery instructions).

 

(vi)Delivery Pursuant to Court Order. Notwithstanding any provision contained
herein, upon receipt by the Escrow Agent of a final and non-appealable judgment,
order, decree or award of a court of competent jurisdiction (a “Court Order”),
the Escrow Agent shall deliver the Escrow Fund in accordance with the Court
Order. Any Court Order shall be accompanied by an opinion of counsel for the
party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.

 

Upon delivery of the Escrow Fund by the Escrow Agent (i) to the Company
following the Initial Closing, if there are to be no Subsequent Closings, (ii)
following a Subsequent Closing, or (iii) to the Subscribers upon termination of
the Offering prior to the Initial Closing, as the case may be, and in each case
notice of termination of the Offering having been delivered by the Company and
the Depositor to the Escrow Agent, this Escrow Agreement shall terminate,
subject to the provisions of Section 8.

 



 

 

 

5.             Escrow Agent.  The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein and no duties shall be implied. The
Escrow Agent shall have no liability under and no duty to inquire as to the
provisions of any agreement other than this Escrow Agreement. The Escrow Agent
may rely upon and shall not be liable for acting or refraining from acting upon
any written notice, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document. The Escrow
Agent shall have no duty to solicit any payments which may be due it or the
Escrow Fund. The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith except to the extent that a court of competent
jurisdiction determines that the Escrow Agent’s gross negligence or willful
misconduct was the primary cause of any loss to the Company or Depositor. The
Escrow Agent may execute any of its powers and perform any of its duties
hereunder directly or through agents or attorneys (and shall be liable only for
the careful selection of any such agent or attorney) and may consult with
counsel, accountants and other skilled persons to be selected and retained by
it. The Escrow Agent shall not be liable for anything done, suffered or omitted
in good faith by it in accordance with the advice or opinion of any such
counsel, accountants or other skilled persons. In the event that the Escrow
Agent shall be uncertain as to its duties or rights hereunder or shall receive
instructions, claims or demands from any party hereto which, in its opinion,
conflict with any of the provisions of this Escrow Agreement, it shall be
entitled to refrain from taking any action and its sole obligation shall be to
keep safely all property held in escrow until it shall be directed otherwise in
writing by all of the other parties hereto or by a final order or judgment of a
court of competent jurisdiction. Anything in this Escrow Agreement to the
contrary notwithstanding, in no event shall the Escrow Agent be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

6.             Succession.  The Escrow Agent may resign and be discharged from
its duties or obligations hereunder by giving ten (10) Business Days (as defined
below) advance notice in writing of such resignation to the other parties hereto
specifying a date when such resignation shall take effect. The Escrow Agent
shall have the right to withhold an amount equal to any amount due and owing to
the Escrow Agent, plus any costs and expenses the Escrow Agent shall reasonably
believe may be incurred by the Escrow Agent in connection with the termination
of the Escrow Agreement. Any corporation or association into which the Escrow
Agent may be merged or converted or with which it may be consolidated shall be
the Escrow Agent under this Escrow Agreement without further act.

 

7.             Fees.  The Company agrees to (i) pay the Escrow Agent upon the
Closing and from time to time thereafter reasonable compensation for the
services to be rendered hereunder, which unless otherwise agreed in writing
shall be as described in Schedule 4 hereto, and (ii) pay or reimburse the Escrow
Agent upon request for all expenses, disbursements and advances, including
reasonable attorney’s fees and expenses, incurred or made by it in connection
with the preparation, execution, performance, delivery, modification and
termination of this Escrow Agreement. The Escrow Agent is authorized to deduct
such fees from the Escrow Fund at the time of the Initial Closing without prior
authorization from the Company or the Depositor. In the event that the Offering
is terminated prior to the Initial Closing, the Company agrees to pay the Escrow
Agent the Review Fee and the Acceptance Fee as described in Schedule 4 hereto.

 



 

 

 

8.             Indemnity.  The Company shall indemnify and save harmless the
Escrow Agent and its directors, officers, agents and employees (the
“indemnitees”) from all loss, liability or expense (including the reasonable
fees and expenses of in house or outside counsel) arising out of or in
connection with (i) the Escrow Agent’s execution and performance of this Escrow
Agreement, except in the case of any indemnitee to the extent that such loss,
liability or expense is due to the gross negligence or willful misconduct of
such indemnitee, or (ii) its following any instructions or other directions from
the Company and/or the Depositor, except to the extent that (x) its following
any such instruction or direction is in violation of the terms hereof or (y)
such loss, liability or expense is due to the gross negligence or willful
misconduct of a Depositor, in which case such Depositor shall be the
indemnifying party hereunder. The parties hereto acknowledge that the foregoing
indemnities shall survive the resignation or removal of the Escrow Agent or the
termination of this Escrow Agreement.

 

9.             TINs.  The Company and the Depositor each represent that its
correct TIN assigned by the Internal Revenue Service or any other taxing
authority is set forth in Schedule 1 hereto. All interest or other income earned
under the Escrow Agreement, if any, shall be allocated and/or paid as directed
in a joint written direction of the Company and the Depositor and reported by
the recipient to the Internal Revenue Service or any other taxing authority.
Unless otherwise indicated in writing by the Company and the Depositor, no taxes
or other withholdings are required to be made under applicable law or otherwise
with respect to any payment to be made by Escrow Agent. All documentation
necessary to support a claim of exemption or reduction in such taxes or other
withholdings has been timely collected by Company and the Depositor and copies
will be provided to Escrow Agent promptly upon a request therefor. Unless
otherwise agreed to in writing by Escrow Agent, all tax returns required to be
filed with the IRS and any other taxing authority as required by law with
respect to payments made hereunder shall be timely filed and prepared by Company
and/or the Depositor, as applicable, including but not limited to any applicable
reporting or withholding pursuant to the Foreign Account Tax Reporting Act
("FATCA").  The parties hereto acknowledge and agree that the Escrow Agent shall
have no responsibility for the preparation and/or filing of any tax return or
any applicable FATCA reporting with respect to the Escrow Fund.    The Escrow
Agent shall withhold any taxes it deems appropriate, including but not limited
to required withholding in the absence of proper tax documentation, and shall
remit such taxes to the appropriate authorities as it determines may be required
by any law or regulation in effect at the time of the distribution..

 

10.             Notices.  All communications hereunder shall be in writing and
shall be deemed to be duly given and received:

 

(i)upon delivery if delivered personally or upon confirmed transmittal if by
facsimile;

 

(ii)on the next Business Day (as defined herein) if sent by overnight courier;
or

 

(iii)four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth on
Schedule 1 hereto or at such other address as any party hereto may have
furnished to the other parties in writing by registered mail, return receipt
requested.

 



 

 

 

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (ii) and (iii) of this Section 10, such communications shall
be deemed to have been given on the date received by the Escrow Agent. In the
event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate. “Business Day” shall mean any day other than
a Saturday, Sunday or any other day on which the Escrow Agent located at the
notice address set forth on Schedule 1 hereto is authorized or required by law
or executive order to remain closed.

 

11.          Security Procedures.  In the event funds transfer instructions are
given (other than in writing at the time of execution of this Escrow Agreement),
whether in writing, by telecopier or otherwise, the Escrow Agent is authorized
to seek confirmation of such instructions by telephone call-back to the person
or persons designated on Schedule 3 hereto, and the Escrow Agent may rely upon
the confirmation of anyone purporting to be the person or persons so designated.
The persons and telephone numbers for call-backs may be changed only in a
writing actually received and acknowledged by the Escrow Agent. The Escrow Agent
and the beneficiary’s bank in any funds transfer may rely solely upon any
account numbers or similar identifying numbers provided by the Company or the
Depositor to identify (i) the beneficiary, (ii) the beneficiary’s bank, or (iii)
an intermediary bank. The Escrow Agent may apply any of the escrowed funds for
any payment order it executes using any such identifying number, even where its
use may result in a person other than the beneficiary being paid, or the
transfer of funds to a bank other than the beneficiary’s bank or an intermediary
bank designated. The parties to this Escrow Agreement acknowledge that these
security procedures are commercially reasonable.

 

12.          Miscellaneous.  The provisions of this Escrow Agreement may be
waived, altered, amended or supplemented, in whole or in part, only by a writing
signed by all of the parties hereto. Neither this Escrow Agreement nor any right
or interest hereunder may be assigned in whole or in part by any party, except
as provided in Section 6, without the prior consent of the other parties, which
consent shall not be unreasonably withheld. This Escrow Agreement shall be
governed by and construed under the laws of the State of Delaware. Each party
hereto irrevocably waives any objection on the grounds of venue, forum
non-conveniens or any similar grounds and irrevocably consents to service of
process by mail or in any other manner permitted by applicable law and consents
to the jurisdiction of the courts located in the State of Delaware. The parties
further hereby waive any right to a trial by jury with respect to any lawsuit or
judicial proceeding arising or relating to this Escrow Agreement. No party to
this Escrow Agreement is liable to any other party for losses due to, or if it
is unable to perform its obligations under the terms of this Escrow Agreement
because of, acts of God, fire, floods, strikes, equipment or transmission
failure, or other causes reasonably beyond its control. This Escrow Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Escrow
Agreement as of the date set forth in Schedule 1.

 

  Delaware Trust Company   as Escrow Agent         By: /s/ Alan R. Halpern  
Name:  Alan R. Halpern   Title: Vice President         COMPANY       ATRINSIC,
INC.         By: /s/ Edward Gildea   Name: Edward Gildea   Title: Chief
Executive Officer         DEPOSITOR:       KATALYST SECURITIES LLC         By:
/s/ Michael A. Silverman   Name: Michael A. Silverman   Title: Managing Director

 

 

 

 

Schedule 1

 

Effective Date: January 25, 2016     Name of Company: Atrinsic, Inc.     Company
Notice Address   (through the First Closing): 65 Atlantic Avenue   Boston,
MA  02110     With a copy to: Sanders Ortoli Vaughn-Flam Rosentadt (which shall
not 501 Madison Avenue, 14th Floor constitute notice) New York, NY 10022  
Attn:  Tim Dockery, Esq.     After the First Closing: 149 Fifth Avenue, Suite
500   New York, NY 10010     With a copy to: Meister Seelig & Fein LLP (which
shall not 125 Park Avenue, 7th Floor constitute notice) New York, NY 10017  
Attn:  Kenneth S. Goodwin, Esq.     Company TIN: 06-1390025     Name of
Depositor:       Depositor: Katalyst Securities LLC   1330 Avenue of the
Americas, 35th Floor   New York, NY 10019   Attn:  Michael Silverman Facsimile:
1-212-400-6901     Depositor TIN: 23-3071873     With a copy to: Barbara J.
Glenns, Esq. (which shall not 30 Waterside Plaza, Suite 25G constitute notice)
New York, NY 10010     Escrow Deposit: $5.5 million, in whole or in parts    
Security: Series B Preferred Stock     Purchase Price: $1.25 per share

 



 

 

 

Investment:

 

¨Goldman Sachs Financial Square Funds Prime Obligations Fund Service Shares (the
“Share Class”), an institutional money market mutual fund for which the Escrow
Agent serves as shareholder servicing agent and/or custodian or subcustodian.
The parties hereto: (i) acknowledge Escrow Agent’s disclosure of the services
CSC is providing to and the fees it receives from Goldman Sachs; (ii) consent to
the Escrow Agent’s receipt of these fees in return for providing shareholder
services for the Share Class; and (iii) acknowledge that the Escrow Agent has
provided on or before the date hereof a Goldman Sachs Financial Square Funds
Prime Obligations Fund Service Shares prospectus which discloses, among other
things, the various expenses of the Share Class and the fees to be received by
the Escrow Agent.

 

¨Such other investments as Company, Depositor and Escrow Agent may from time to
time mutually agree upon in a writing executed and delivered by the Company and
the Depositor and accepted by the Escrow Agent.

 

xThe funds shall not be invested.

 

Escrow Agent notice address:

 

Delaware Trust Company

2711 Centerville Road

One Little Falls Centre

Wilmington, DE 19808

Attention: Alan R. Halpern

Fax No.:  302-636-8666

 

Escrow Agent’s compensation: See Appended Schedule 4.

 

 

 

 

Schedule 2

 

Wire Instructions

 

PNC Bank

300 Delaware Avenue

Wilmington DE 19899

ABA# 031100089

SWIFT Code: PNCCUS33

Account Name:  Delaware Trust Company

Account Number:  5605012373

FFC:  ATRINSIC, INC. Acct# 79-2579

MUST INCLUDE THE SUBSCRIBER’S NAME

 

 

 

 

Schedule 3

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Funds Transfer Instructions

 

If to Company:

 

Name   Telephone Number(s)       1. Edward Gildea   617-823-2300       2. Robert
Ziroyan   (416) 500-3305       3. Alexander Arrow   (310) 766-6223

 

If to Depositor:

 

Name   Telephone Number       Katalyst Securities LLC           1. Michael A.
Silverman   917-696-1708       2. Barbara J. Glenns   212-689-6153

 

Telephone call-backs may be made to the Company and the Depositor if joint
instructions are required pursuant to this Escrow Agreement.

 

 

 

 

Schedule 4

 

REVIEW FEE:

For initial examination of the Escrow Agreement and all supporting documents.
This is a one-time fee payable upon execution of the agreement.

$500.00                      

 

ACCEPTANCE FEE:

For initial services associated with establishing the Escrow Account. This is a
one-time fee payable upon execution of the agreement.

$500.00                      

 

ANNUAL ADMINISTRATION FEE:

An annual charge or any portion of a 12-month period thereof. This fee is
payable 45 days after the opening of the Escrow Account or prior to the final
disbursement of the Escrow Fund, whichever event occurs first, and in advance of
the annual anniversary date thereafter. This charge is not prorated for the
first year. There is an additional annual charge of $250.00/subaccount opened.

 

$1,500.00 covering up to 100 deposits. There will be an additional
administration fee of $750.00 for each block of 50 deposits over the initial 100
deposits.

 

TRANSACTION FEES:

Wire transfer of fund: $35.00/domestic wire initiated; $50.00/international wire
initiated

Checks Cut: $10.00/check cut

Securities Purchase (Buy and Sell): $50.00/transaction

Returned Check: $30.00/returned item

 

Out-of-pocket expenses, fees and disbursements and services of an unanticipated
or unexpected nature are not included in the above schedule.

 



 

 